DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Brock (US 4,936,407).
Regarding claim 1, Brock discloses a system comprising: 
at least one rotating mount (see Fig. 2) comprising a lower weldment (see annotated Figure 2 below) rotatably coupled to an upper weldment (see annotated Figure 2 below), wherein the upper weldment is coupled to at least one receiver (see annotated Figure 2 below), and wherein the lower weldment is coupled to a walking surface (4); 
a guardrail weldment (6, 9, and 11) coupled by way of the at least one receiver to the upper weldment of the at least one rotating mount (see Fig. 2); and 
an actuator (14) configured to controllably adjust a configuration of the guardrail weldment between an extended configuration (see Fig. 2) and a retracted configuration (see Fig. 3) with respect to the walking surface, wherein the extended configuration comprises the guardrail weldment extending substantially perpendicular from the walking surface (see Fig. 2), and wherein the retracted configuration comprises the guardrail weldment disposed substantially parallel to the walking surface (see Fig. 3).


    PNG
    media_image1.png
    406
    574
    media_image1.png
    Greyscale

Regarding claim 2, Brock discloses wherein the guardrail weldment (6, 9, and 11) comprises a first post and a second post (see annotated Figure 1 below), wherein the first post is coupled to an upper weldment of a first rotating mount, and wherein the second post is coupled to an upper weldment of a second rotating mount (see annotated Figure 1 below and annotated Figure 2 above).

    PNG
    media_image2.png
    395
    605
    media_image2.png
    Greyscale

Regarding claim 3, Brock discloses wherein the first rotating mount and the second rotating mount (see annotated Figure 1 above) are configured to rotate about a shared rotational axis (see in Fig. 2 that the rotating mounts are aligned).
Regarding claim 4, Brock discloses wherein a first end of the actuator (13) is coupled to the guardrail weldment (6, 9, and 11) by way of an actuator weldment (8), and wherein a second end of the actuator (where 28 is located) is coupled to the walking surface (4).
Regarding claim 5, Brock discloses wherein the guardrail weldment comprises a first post and a second post (see annotated Figure 1 above), wherein the actuator weldment (8) is coupled to an upper weldment of a first rotating mount (see annotated Figure 2 above) and an upper weldment of a second rotating mount (see annotated Figure 2 above), wherein the first end of the actuator (13) is coupled to a middle portion of the actuator weldment (13 is coupled to 8 in the middle of the body, with respect to the vertical direction).
Regarding claim 6, Brock discloses wherein the at least one receiver (see annotated Figure 2 above) is configured to insertably receive a portion of the first post (see annotated Figure 2 above) or a portion of the second post of the guardrail weldment.
Regarding claim 12, Brock discloses wherein the walking surface is defined by an upper surface of a deck platform (4), wherein a first end (13) of the actuator (14) is coupled to the guardrail weldment (6, 9, and 11) by way of an actuator weldment (8), and wherein a second end (28) of the actuator is coupled to a lower surface of the deck 
Regarding claim 13, Brock discloses wherein the lower surface (see annotated Figure 2 below) comprises an underside surface of the deck platform, wherein the lower surface of the deck platform is disposed opposite the upper surface of the deck platform (see annotated Figure 2 below).

    PNG
    media_image3.png
    347
    353
    media_image3.png
    Greyscale

Regarding claim 15, Brock discloses a remote unit (56) configured to control a position of the actuator (see Specification Column 3 lines 62-68), wherein the remote unit comprises a wired remote controller having a user interface (56), wherein the user interface comprises at least one button (see Specification Column 3 lines 45-48).
Regarding claim 16, Brock discloses a controller (52), wherein the controller executes instructions so as to carry out operations (actuate and de-actuate), the operations comprising: 

responsive to receiving information indicative of a retraction command (see Specification Column 3 lines 7-10), causing the actuator to move the guardrail weldment into the retracted configuration (Fig. 3).
Regarding claim 18, Brock discloses a movable deck platform (see Fig. 1) comprising: 
a continuously planar walking surface (4);McDONNELL BOEHNENHULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVECHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001U.S. Application No. 16/128,946Response to Non-Final Office Action Mailed May 27, 2021 
at least one rotating mount (see Fig. 2) comprising a lower weldment (see annotated Figure 2 above) rotatably coupled to an upper weldment (see annotated Figure 2 above), wherein the upper weldment is coupled to at least one receiver (see annotated Figure 2 above), and wherein the lower weldment is coupled to the walking surface (4); 
a guardrail weldment (6, 9, and 11) coupled by way of the at least one receiver to the upper weldment of the at least one rotating mount (see Fig. 2); and 
an actuator (14) configured to controllably adjust a configuration of the guardrail weldment between an extended configuration (see Fig. 2) and a retracted configuration (see Fig. 3) with respect to the walking surface.
Regarding claim 19, Brock discloses wherein the walking surface (4) defines a reference plane (the horizontal top surface of 4), wherein the extended configuration (Fig. 2) comprises the guardrail weldment (6, 9, and 11) extending substantially perpendicular from the reference plane (see Fig. 2), and wherein the retracted 

Claims 1, 7-9 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Conny (US 8,632,099).
Regarding claim 1, Conny discloses a system comprising: 
at least one rotating mount (see Fig. 5) comprising a lower weldment (70) rotatably coupled to an upper weldment (74), wherein the upper weldment is coupled to at least one receiver (64), and wherein the lower weldment is coupled to a walking surface (18); 
a guardrail weldment (32, 34, 38, and 40) coupled by way of the at least one receiver to the upper weldment of the at least one rotating mount (see Fig. 5); and 
an actuator (80) configured to controllably adjust a configuration of the guardrail weldment between an extended configuration (see Fig. 3) and a retracted configuration (see Fig. 12) with respect to the walking surface (18), wherein the extended configuration comprises the guardrail weldment extending substantially perpendicular from the walking surface (see Fig. 3), and wherein the retracted configuration comprises the guardrail weldment disposed substantially parallel to the walking surface (see in Fig. 12 that all components of the guardrail weldment have longitudinal components that are substantially parallel to the walking surface).
Regarding claim 7, Conny discloses wherein the guardrail weldment (32, 34, 38, and 40) comprises: 
a top rail (32); 

a lower rail (34); and 
a plurality of posts (38), wherein each of the respective rails are coupled to at least two of the plurality of posts (see Fig. 2).
Regarding claim 8, Conny discloses wherein at least one of the top rail (32), the mid rail (40), or the lower rail (34) extends beyond a span defined by the plurality of posts to provide a wing rail (see 32c in Fig. 2).
Regarding claim 9, Conny discloses wherein adjusting the configuration of the guardrail weldment (32, 34, 38, and 40) between the extended configuration and the retracted configuration comprises rotatably adjusting a position of the guardrail weldment with respect to the walking surface (see Fig. 3, Fig. 11, and Fig. 12).
Regarding claim 16, Conny discloses a controller (92), wherein the controller executes instructions so as to carry out operations, the operations comprising: 
responsive to receiving information indicative of an extension command, causing the actuator to move the guardrail weldment into the extended configuration; and 
responsive to receiving information indicative of a retraction command, causing the actuator to move the guardrail weldment into the retracted configuration (see Column 10 lines 8-15, and see Fig. 3 and Fig. 12).
Regarding claim 17, Conny discloses at least one limit switch (stops positioned on each yoke 46 and 48, see Column 8 lines 53-56), wherein the at least one limit switch is configured to providing information indicative of the guardrail weldment reaching a position limit (the yoke stops rotation when the position limit is met), wherein causing the actuator to move the guardrail weldment comprises moving the guardrail 

Claims 1, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hanks (US D656,442).
Regarding claim 1, Hanks discloses a system (see Figs. 1-2) comprising: 
at least one rotating mount comprising a lower weldment (see annotated Figure 1 below) rotatably coupled to an upper weldment (see annotated Figure 1 below), wherein the upper weldment is coupled to at least one receiver (see annotated Figure 10 below), and wherein the lower weldment is coupled to a walking surface (see annotated Figure 7 below); 
a guardrail weldment (see annotated Figure 1 below) coupled by way of the at least one receiver to the upper weldment of the at least one rotating mount (see Fig. 10); and 
an actuator (see annotated Figure 7 below) configured to controllably adjust a configuration of the guardrail weldment between an extended configuration (Fig. 3) and a retracted configuration (Fig. 4) with respect to the walking surface, wherein the extended configuration comprises the guardrail weldment extending substantially perpendicular (see that the guardrail in Fig. 3 extends substantially perpendicular to an edge of the walking surface) from the walking surface, and wherein the retracted configuration comprises the guardrail weldment disposed substantially parallel (see that the guardrail in Fig. 4 extends substantially parallel to an edge of the walking surface) to the walking surface.

    PNG
    media_image4.png
    386
    577
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    362
    517
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    472
    380
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    489
    587
    media_image7.png
    Greyscale

Regarding claim 12, Hanks discloses wherein the walking surface is defined by an upper surface of a deck platform (see annotated Figure 7 above), wherein a first end of the actuator is coupled to the guardrail weldment by way of an actuator weldment (see annotated Figure 1 below), and wherein a second end of the actuator is coupled to a lower surface of the deck platform (see Fig. 7).

    PNG
    media_image8.png
    453
    540
    media_image8.png
    Greyscale

Regarding claim 14, Hanks discloses wherein at least a portion of the actuator passes through an opening in the upper surface of the deck platform (see annotated Figure 10 below), wherein the opening is at least partially covered by an actuator cover (see annotated Figure 1 below).

    PNG
    media_image9.png
    426
    306
    media_image9.png
    Greyscale
           
    PNG
    media_image10.png
    446
    370
    media_image10.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Conny in view of Bennett (US 8,813,912).
Regarding claim 10, Conny discloses wherein the lower weldment (70) is rotatably coupled to the upper weldment (74), but does not expressly disclose wherein the lower weldment is rotatably coupled to the upper weldment by way of at least one of: (i) a rotary bearing; or (ii) at least one rotary bushing and a stripper bolt.
Bennet teaches that the lower weldment (14) is rotatably coupled to the upper weldment (12) by way of a rotary bearing (17) in order to reduce wear when rotation occurs between the lower weldment and upper weldment (see Column 4 lines 38-40).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conny such that the lower weldment is rotatably coupled to the upper weldment by way of a rotary bearing, as taught by Bennet, in order to reduce wear when rotation occurs between the lower weldment and upper weldment.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Conny in view of Linear Motion Tips (NPL on file).
Regarding claim 11, Conny discloses wherein the actuator can be one of a pneumatic, gas, or hydraulic cylinder (see Column 4 lines 61-63), but fails to expressly disclose wherein the actuator comprises an electric ball-screw linear actuator comprising an actuator arm with a throw range between 100 mm to 300 mm.
Linear Motion Tips teaches that electric ball-screw linear actuators are typically compared with pneumatic actuators as their performance capabilities have the most overlap (see page 1 lines 11-13 of Linear Motion Tips NPL on file), and therefore it is taught that electric ball-screw linear are comparable in capability to pneumatic actuators, and electric ball-screw linear actuators are preferred over pneumatic actuators as they are quieter and comprise a lower overall cost of ownership (see page 3 lines 16-22 of Linear Motion Tips NPL on file).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conny such that it comprises an electric ball-screw linear actuator rather than a pneumatic actuator, as taught by Linear Motion Tips, in order to lower the total overall cost of ownership compared to pneumatic actuators, as well as lower overall maintenance, and a lower amount of noise produced by the actuators.
The combination of Conny and Linear Motion Tips fails to expressly teach that the actuator comprises an actuator arm having a throw range between 100 mm to 300 mm. 
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. actuator arm throw range) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d .
Response to Arguments
Applicant's arguments filed August 20, 2021, regarding the rejections in view of Brock, Conny, and Hanks, have been fully considered but they are not persuasive.
As to claims 1 and 18, Attorney argues that Brock, Conny and Hanks, each fail to disclose each and every element of amended claim 1 and 18, including the “at least one receiver” (see remarks sections 3a, 3b, and 3d). 
Examiner respectfully disagrees.  Examiner points to the claims rejected above under 35 U.S.C. 102 to show support. In regard to Brock, examiner points to annotated Figure 2 above, in section 1 of this Office Action, to show support that Brock does teach or suggest the “at least one receiver”. In regard to Conny, examiner points to section 2 of this Office Action, where “at least one receiver (64)” is recited, showing support that Conny does teach or suggest the “at least one receiver”. Furthermore, in regard to Hanks, examiner points to annotated Figure 10 above, in section 3 of this Office Action, to show support that Hanks does teach or suggest the “at least one receiver”. Therefore Brock, Conny and Hanks, all teach or suggest the newly amended claims, as shown by support in the rejections above. 
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619